Jenks, J.:
This is a motion made at this term of this court for .an order nuno pro tuno as of the 7th day of March, 1907, the date of filing the notice of appeal to the Court of Appeals, allowing an appeal *75herein to the Court of Appeals and certifying that a question lias' arisen which ought to be reviewed by that court. Our order, of which a review is sought, .was made on the llth day of January, 1907. The ensuing term of this court began on the fourth Monday of February, 1907, and ended on March' 22, 1907. The present term began on the third Monday of April, 1907, If we could grant this motion we would do so, but our view, is that our power was spent with the lapse of the January and the March terms (Porter v. International Bridge Co., 163 N. Y. 79, 85), and we cannot now by an order nuno gyro tuno “ do indirectly ” what we are “ forbidden to do directly.?’ (Guarantee Trust Co. v. P., R. & N. E. R. R. Co., 160 N. Y. 1.) For this reason the motion "is denied.
Hooker, Gaynor, Rich and Miller, JJ., concurred.
Motion denied, with ten dollars costs.